Citation Nr: 0615087	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether it was proper to discontinue basic eligibility for 
VA nonservice-connected pension benefits based on a finding 
that there was clear and unmistakable error (CUE) in a July 
1994 rating decision that granted such benefits.

2. Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1942 to July 1945 and from May 1946 to April 
1949.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 Administrative 
decision of the Manila RO that proposed and implemented 
(effective in April 2000) a termination of the veteran's VA 
nonservice-connected pension benefits, based on a finding of 
CUE in the July 1994 rating decision that granted such 
benefits.  In the course of processing the veteran's appeal 
of the March 2000 decision, the Manila RO received 
certification that the veteran had an additional period of 
service that was not considered in the July 1994 rating 
decision, thus raising the issue of whether the additional 
service confer basic eligibility for nonservice-connected 
pension benefits.  The RO properly adjudicated this matter 
and developed it for appellate review in February 2003 and 
December 2005 supplemental statements of the case, so it is 
not prejudicial for the Board to address it at this time.  
The veteran requested a Travel Board hearing, but withdrew 
the request in February 2006.  


FINDINGS OF FACT

1. At the time of the July 1994 rating decision that granted 
the veteran basic eligibility for VA pension benefits, the 
evidence of record showed only that the appellant served as a 
new Philippine Scout (i.e., enlisted between October 6, 1945, 
and June 30, 1947). 

2. It has since been certified that the veteran also had 
active service with a recognized Philippine guerrilla unit 
(from November 1942 to February 1945) and regular Philippine 
Army service (from April 1945 to July 1945).


CONCLUSIONS OF LAW

1. The July 1994 RO rating decision granting the veteran VA 
nonservice-connected pension benefits involved CUE, and 
termination of the pension benefits for lack of basic 
eligibility was proper.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.1, 3.8, 3.9 (1994); 
38 C.F.R. § 3.105 (2005).

2. The veteran's service is not qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
107, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

While it is not clear whether the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), applies in a case such as the instant where the law 
is dispositive (and if so, to what extent), the veteran has 
received full notice of and citations to the applicable law 
and regulations, and has had the opportunity to respond and 
to participate in the adjudicative and appellate process.  
Specifically, he was notified by a March 2000 letter that the 
award of nonservice-connected pension benefits had been in 
error as he did not have qualifying service.  Based on the 
administrative error, the RO proposed to terminate his 
pension benefits and gave him 60 days to submit evidence 
showing that the proposed termination should not occur (See 
38 C.F.R. § 3.103(b)(2)).  The RO also offered him the option 
of a personal hearing to present evidence or argument in 
support of his claim.  

B.	Factual Background

In a claim received in April 1994 the veteran sought VA 
pension benefits, indicating that he served from May 1946 to 
April 1949.  

In July 1994 the record included a WD AGO Form 53-58 
(Enlisted Record and Report of Separation, General Discharge) 
which showed that from May 1946 to April 1949 he served with 
the Philippine Scouts, including on Okinawa.  A WD AGO Form 
100 likewise showed that the veteran served with the 
Philippine Scouts from May 1946 to April 1949. 

Based on such service a July 1994 Newark RO rating decision 
granted (on an extraschedular basis) the veteran's claim of 
entitlement to VA nonservice-connected pension benefits.  

In a March 2000 Administrative decision, the Manila RO 
determined that inasmuch as the appellant was a former 
Philippine Scout inducted between October 6, 1945, and June 
30, 1947, he did not have basic eligibility for nonservice-
connected pension, and that the award of such benefit was 
clearly and unmistakably erroneous.  

In March 2000 the veteran was sent a letter advising him of 
the CUE in the July 1994 rating decision.  He was further 
advised that he was erroneously paid pension benefits from 
March 1994, creating an overpayment (in the amount of $65, 
197), but that collection of the overpayment prior to April 
1, 2000 would not be sought because the overpayment was not 
through his fault.  Termination of pension benefit payments 
effective April 1, 2000 was proposed, and the veteran was 
advised he had 60 days to respond.  

The appellant timely appealed the RO's March 2000 decision, 
arguing that he was totally and permanently disabled and 
needed the pension benefits and that he was originally given 
nonservice-connected pension benefits based on the law in 
effect at the time of the original rating decision and that 
changes in the law should not be applied to take away his 
benefits. 

In conjunction with the appeal it was also alleged that the 
veteran had prior service with the "old Philippine Scouts".  
The RO sought verification of such allegation, and in January 
2003, the National Personnel Records Center (NPRC) certified 
that the veteran had recognized service in the Philippine 
guerrillas from November 1942 to February 1945, and Regular 
Philippine Army service from April 1945 to July 1945.  


C. Legal Criteria

CUE

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE. 38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  A 
finding of CUE requires that error, otherwise prejudicial, 
must be undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).

Basic Eligibility for Nonservice-Connected Disability Pension

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).  

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. 
§§ 3.8, 3.9 (1994); 38 C.F.R. §§ 3.40, 3.41 (2005).

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. § 3.8(a) 
(1994); 38 C.F.R. § 3.40(a) (2005).  However, those inducted 
between October 6, 1945 and June 30, 1947 ("new" Philippine 
Scouts) are governed by section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, and their service is 
qualifying service for benefits under 38 U.S.C., Chapters 11 
& 13, but not for pension benefits under 38 U.S.C., Chapter 
15.  38 U.S.C.A. §§ 107(b), 1521; 38 C.F.R. § 3.8(b) (1994); 
38 C.F.R. § 3.40(b) (2005).  

D. Analysis

Termination of Pension based on CUE in the July 1994 Decision

The veteran's certificate of discharge from the Armed Forces 
of the United States of America as a Philippine Scout and a 
separation qualification record from the Army of the United 
States, reflecting that he served from May 1946 to April 
1949, were of record at the time of the RO's July 1994 rating 
decision.  This evidence indicated that the appellant had 
been inducted as a Philippine Scout in May 1946.  Since this 
was between October 6, 1945, and June 30, 1947, he was 
clearly not eligible for nonservice-connected disability 
pension benefits.  See 38 C.F.R. § 3.8 (1994); See also 
Suavisio v. Nicholson, No.04-1442 (Vet. App. Mar., 2006).  

In other words, the governing statutory and regulatory 
provisions were incorrectly applied to the facts that were 
known at the time of its July 1994 rating decision.  If 
38 C.F.R. § 3.8 and other relevant provisions had been 
correctly applied, the outcome of the appellant's claim 
seeking VA nonservice-connected pension would have been 
manifestly different, i.e., the claim would have been denied 
because he lacked basic eligibility for the benefit sought.  
Because the law and regulations did not authorize VA benefits 
for veterans who only had "new" Philippine Scout service, 
the July 1994 grant of such benefits involved CUE, and 
reversal or revision was necessary when the error was noted.  
38 C.F.R. § 3.105(a).

As noted above, the veteran was provided with the requisite 
notice, and afforded the opportunity to respond.  See 
38 C.F.R. § 3.103(b)(2).  [It is noteworthy that he 
benefitted from over $65,000 of benefits which he was not 
entitled to receive; and that because the overpayment was due 
to administrative error, repayment has not been sought.] 

For the reasons discussed above, the Board finds that the 
July 1994 RO rating decision, which granted the veteran VA 
nonservice-connected pension benefits, contained clear and 
unmistakable error; reversal of that decision, and 
termination of pension benefits to the veteran was proper.  
See 38 U.S.C.A. § 5109A.

Basic Eligibility for Nonservice-Connected Pension

When the veteran was advised of the proposal to terminate his 
pension benefits, it was alleged on his behalf that he also 
had Regular (prior to October 6, 1945) Philippine Scout 
service (Which would be qualifying for VA pension benefits.  
See 38 C.F.R. § 3.40(a).)  When VA sought to verify such 
service, the response (certification of the veteran's active 
service from the NPRC) did not show Regular Philippine Scout 
service, but did show that the veteran had prior recognized 
guerilla service and regular Philippine Army service.  This 
determination is binding on VA.  See Duro, supra.  
Nevertheless, the veteran's claim for VA pension benefits 
must be reviewed in light of this additional period of 
service which was not of record at the time of (and not 
considered in) the July 1994 rating decision.  

As is noted above, service with a recognized guerilla unit 
prior to July 1, 1946 is qualifying service for compensation, 
dependency, indemnity compensation, and burial allowance, but 
is not qualifying service for VA pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40, 3.41.  Consequently, the 
evidence of the additional period of service shown does not 
alter the determination that the veteran had no active 
service that is qualifying for VA pension benefits.  Hence, 
he is not entitled to VA nonservice-connected pension 
benefits as a matter of law.  In cases such as this, where 
the law and is dispositive, the claim must be denied (or the 
appeal to the Board terminated) because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking to establish that there was no CUE in the 
July 1994 rating decision that granted the veteran VA 
nonservice-connected pension benefits, and that termination 
of such benefits was unwarranted, is denied.

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


